Alfred Clayton, Jr.
ABA No. 9111079
CLAYTON & DIEMER, LLC
500 L Street, Suite 200
Anchorage, AK 99501
Telephone: (907) 276-2999
Facsimile: (907) 276-2956
E-mail: Al.Clayton@cdlaw.pro

Lawyers for Plaintiff Allstate Insurance Company


                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

ALLSTATE INSURANCE COMPANY,                                    )
an Illinois corporation,                                       )
                                                               )
                       Plaintiff,                              ) Case No. 3:20-cv-00158-HRH
                                                               )
       vs.                                                     )
                                                               )
ANDREW HORAZDOVSKY, individually, and as                       )
Personal Representative of the ESTATE OF JENNIFER              )
HORAZDOVSKY, and as next friend of RILEY                       )
HORAZDOVSKY; ALICE RADEMACHER; ROSE                            )
ROBINSON, DARREN BARCE; DOUGLAS BARCE;                         )
and BETTY BARCE,                                               )
                                                               )
                       Defendants.                             )
                                                               )

                                        COMPLAINT FOR
                                    DECLARATORY JUDGMENT

       Plaintiff Allstate Insurance Company, through its lawyers, Clayton & Diemer, LLC

complains and alleges as follows:

                                                I. PARTIES

       1.       Allstate Insurance Company ("Allstate") is incorporated and has its principal place

of business in the State of Illinois. Allstate is authorized to conduct business in the State of Alaska




            Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 1 of 14
and has fully complied with all statutory prerequisites for bringing this suit.

       2.       Upon information and belief, Defendant Andrew Horazdovsky, individually, and

as Personal Representative of the Estate of Jennifer Horazdovsky, and as next friend of Riley

Horazdovsky, is a resident of the State of Alaska.

       3.       Upon information and belief, Defendant Alice Rademacher is a resident of the State

of Alaska.

       4.       Upon information and belief, Defendant Rose Robinson is a resident of the State of

Alaska.

       5.       Upon information and belief, Defendant Darren Barce is a resident of the State of

Alaska.

       6.       Upon information and belief, Defendant Douglas Barce is a resident of the State of

Alaska.

       7.       Upon information and belief, Defendant Betty Barce is a resident of the State of

Alaska.

                               II.      JURISDICTION & VENUE

       8.       This is an action for declaratory judgment and other relief, for which the Court has

jurisdiction pursuant to 28 U.S.C. § 2201.

       9.       This court has subject matter jurisdiction under 28 U.S.C. §1331(a)(1) because the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different states.

       10.      Venue is proper pursuant to 28 U.S.C. §1391(b)(1) and (2).




COMPLAINT FOR DECLARATORY JUDGMENT                                         Allstate v. Horazdovsky, et al.
Page 2 of 14                                                               Case No. 3:20-cv-00158 HRH

            Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 2 of 14
                             III.   GENERAL ALLEGATIONS

       11.     Allstate issued a Deluxe Homeowners Policy (form AP408), Policy Number

007316404, for the premium period October 8, 2017 through October 8, 2018 to named insureds

Douglas and Betty Barce for property located at Flat Lake Island Unit 1 and Unit 2 Lot 1 in Big

Lake, Alaska (hereinafter referred to as “Flat Lake Property”). A true and correct copy of the

Homeowners Policy is attached hereto as Exhibit 1.

       12.     Allstate issued a Boatowners Policy (form AU1535 (7/89)), Policy Number

076984013, for the premium period May 16, 2018 through May 16, 2019 to named insureds Doug

and Betty Barce covering a 1984 Harris Floatboat, Identification Number HAM34236M81C, and

a 1984 Johnson Motor, Identification Number 123 (hereinafter collectively referred to as “Harris

Floatboat”). A true and correct copy of the Boatowners Policy is attached hereto as Exhibit 2.

       13.     Allstate issued a Condominium Owners Policy (form AP411), Policy Number

087928935, to named insured Betty Barce for the premium period June 2, 2018 through June 2,

2019 for property located at 2231 Minerva Way, Anchorage Alaska (hereinafter referred to as

“Condo Policy”). A true and correct copy of the Condo Policy is attached hereto as Exhibit 3.

       14.     At all times relevant to this Complaint for Declaratory Relief, Betty Barce owned

the Flat Lake Property. Douglas Barce is Betty Barce’s son. Darren Barce is Betty Barce’s

grandson.

       15.     On or about June 9, 2018, Darren Barce invited friends, including Reagan Martz

(“Martz”), to the Flat Lake Property cabin for the weekend to clear brush.

       16.     On or about June 9, 2018, Martz was operating a high powered speed boat

(hereinafter referred to as the “Martz speedboat”) on Flat Lake. The Martz speedboat was designed

to pull a wakeboard or water skis, and was owned by Reagan’s parents, William and Jane Martz.


COMPLAINT FOR DECLARATORY JUDGMENT                                      Allstate v. Horazdovsky, et al.
Page 3 of 14                                                            Case No. 3:20-cv-00158 HRH

         Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 3 of 14
The Martz speedboat collided with an inflatable raft occupied by Jennifer Horazdovsky

(hereinafter referred to as “the accident”). At the time of the accident, the raft was being towed by

a watercraft operated by Andrew Horazdovsky. Jennifer Horazdovsky sustained fatal injuries

during the accident.

       17.     The Harris Floatboat, Identification Number HAM34236M81C, is a pontoon boat.

The Harris Floatboat, Identification Number HAM34236M81C, was in dry dock and was not

involved in the accident on or about June 9, 2018. The Harris Floatboat is opposite in design, and

not comparable to, the Martz speedboat.

       18.     Reagan Martz was indicted on charges of DUI, assault and manslaughter in Case

Number 3PA-18-01003 CR and is awaiting trial.

       19.     On or about June 4, 2020, Andrew Harazdovsky, individually and as the Personal

Representative of the Probate Estate of Jennifer Horazdovsky and as Next Friend to Riley

Horazdovsky (Minor), filed a Complaint for damages arising out of the June 9, 2018 watercraft

collision against Reagan Martz, William Martz, Jane Martz, Darren Barce, Betty Barce, and

Douglas Barce in the Superior Court for the State of Alaska, Third Judicial District at Anchorage,

Case No. 3AN-20-6488 CI (hereinafter referred to as “the underlying Complaint”). A true and

correct copy of the underlying Complaint is attached hereto as Exhibit 4.

       20.     The underlying Complaint alleges wrongful death, negligence, negligent infliction

of emotional distress, intentional infliction of emotional distress, recklessness, and battery and/or

assault against Darren, Betty and Douglas Barce (collectively referred to herein as “Barce”).

       21.     On or about May 27, 2020, Allstate agreed to pay the reasonable costs of the

defense of the underlying Complaint subject to a full reservation of rights to disclaim any to duty

to defend or indemnify Barce.


COMPLAINT FOR DECLARATORY JUDGMENT                                        Allstate v. Horazdovsky, et al.
Page 4 of 14                                                              Case No. 3:20-cv-00158 HRH

         Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 4 of 14
                        IV.   CLAIM FOR DECLARATORY RELIEF

       22.     Allstate incorporates by reference all allegations in paragraphs 1-21.

       23.     The Allstate Homeowners Policy, Policy Number 007316404, provides that

“Subject to the terms, conditions and limitations of this policy, Allstate will pay damages which

an insured person becomes legally obligated to pay because of bodily injury or property

damage arising from an occurrence to which this policy applies, and is covered by this part of the

policy.”

       24.     The Allstate Homeowners Policy, Policy Number 007316404, defines “you” and

“your” as “the person named on the Policy Declarations as the insured and that person’s resident

spouse.” The Homeowners Policy defines “insured person” as “you and, if a resident of your

household: a) any relative; and b) any dependent person in your care.” The named insureds on

the Policy Declarations are Douglas and Betty Barce.

       25.     Darren Barce was not a resident of the household of Douglas or Betty Barce at the

time of the accident.

       26.     Darren Barce does not qualify as an “insured person” within the meaning of the

Allstate Homeowners Policy, Policy Number 007316404.

       27.     The Homeowners Policy also defines “insured person” under Coverage X and

Coverage Y, in part, as “any person or organization legally responsible for loss caused by animals

or watercraft covered by this policy which are owned by an insured person.” The watercraft

involved in the accident was not owned by Barce.

       28.     Allstate Homeowners Policy Coverage X Family Liability Protection, Policy

Number 007316404, is subject to exclusions from coverage. The claims asserted against Barce in




COMPLAINT FOR DECLARATORY JUDGMENT                                       Allstate v. Horazdovsky, et al.
Page 5 of 14                                                             Case No. 3:20-cv-00158 HRH

           Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 5 of 14
the underlying Complaint are excluded from coverage pursuant to one or more of the following

Policy exclusions:

       1. We do not cover any bodily injury or property damage intended by, or which
           may reasonably be expected to result from the intentional or criminal acts or
           omissions of, any insured person. This exclusion applies even if:
           1) such insured person lacks the mental capacity to govern his or her conduct;
           2) such bodily injury or property damage is of a different kind or degree
              than that intended or reasonably expected; or
           3) such bodily injury or property damage is sustained by a different person
              than intended or reasonably expected.
       ...

       6. We do not cover bodily injury or property damage arising out of the
          ownership, maintenance, use, occupancy, renting, loaning, entrusting, loading
          or unloading of watercraft away from an insured premises if the watercraft:
          a) has inboard or inboard-outboard motor power of more than 50 horsepower;
          b) is a sailing vessel 26 feet or more in length;
          c) is powered by one or more outboard motors with more than 25 total
              horsepower;
          d) is designated as an airboat, air cushion, or similar type of watercraft;
          e) is a personal watercraft, meaning a craft propelled by a water jet pump
              engine and designed to be operated by a person or persons sitting, standing
              or kneeling on the craft.

              This exclusion does not apply to bodily injury to a residence employee.

       7. We do not cover bodily injury or property damage arising out of:
          a) the negligent supervision by an insured person of any person; or
          b) any liability statutorily imposed on any insured person arising from the
             ownership, maintenance, use, occupancy, renting, loaning, entrusting,
             loading or unloading of any aircraft, watercraft, motor vehicle or trailer
             which is not covered under Section II of this policy.

       29.    Allstate Homeowners Policy Coverage Y Guest Medical Protection, Policy

Number 007316404, provides:

              Coverage Y
              Guest Medical Protection

              Losses We Cover Under Coverage Y:
              Allstate will pay the reasonable expenses incurred for necessary medical,
              surgical, x-ray and dental services; ambulance, hospital, licensed nursing


COMPLAINT FOR DECLARATORY JUDGMENT                                     Allstate v. Horazdovsky, et al.
Page 6 of 14                                                           Case No. 3:20-cv-00158 HRH

         Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 6 of 14
               and funeral services; and prosthetic devices, eye glasses, hearing aids, and
               pharmaceuticals. These expenses must be incurred and the services
               performed within three years for the date of an occurrence causing bodily
               injury to which this policy applies, and is covered by this part of the policy.

               Each person who sustains bodily injury is entitled to this protection when
               that person is:
               1. on the insured premises with the permission of an insured person; or
               2. off the insured premises, if the bodily injury:
                   a) arises out of a condition on the insured premises or immediately
                       adjoining ways;
                   b) is caused by the activities of an insured person or a residence
                       employee;
                   c) is caused by an animal owned by or in the care of an insured
                       person; or
                   d) is sustained by a residence employee.

       30.     The bodily injuries sustained by Jennifer Horazdovsky in the accident occurred off

the insured premises and were not caused by the activities of an insured person.

       31.     Allstate Homeowners Policy Coverage Y Guest Medical Protection, Policy

Number 007316404, is subject to exclusions from coverage. The claims asserted against Barce in

the underlying Complaint are excluded from coverage pursuant to one or more of the following

Policy exclusions:

               6. We do not cover bodily injury arising out of the ownership,
                  maintenance, use, occupancy, renting, loaning, entrusting, loading or
                  unloading of watercraft away from an insured premises if the
                  watercraft:
                  a) has inboard or inboard-outboard motor power of more than 50
                     horsepower;
                  b) is a sailing vessel 26 feet or more in length;
                  c) is powered by one or more outboard motors with more than 25 total
                     horsepower;
                  d) is designated as an airboat, air cushion, or similar type of watercraft;
                  e) is a personal watercraft, meaning a craft propelled by a water jet
                     pump engine and designed to be operated by a person or persons
                     sitting, standing or kneeling on the craft.

                      This exclusion does not apply to bodily injury to a residence
                      employee.


COMPLAINT FOR DECLARATORY JUDGMENT                                         Allstate v. Horazdovsky, et al.
Page 7 of 14                                                               Case No. 3:20-cv-00158 HRH

         Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 7 of 14
              7. We do not cover bodily injury or property damage arising out of:
              a) the negligent supervision by an insured person of any person; or
              b) any liability statutorily imposed on any insured person arising from the
                 ownership, maintenance, use, occupancy, renting, loaning, entrusting,
                 loading or unloading of any aircraft, watercraft, motorized land vehicle
                 or trailer which is not covered under Section II of this policy.

       32.    The Boatowners Policy Section II Coverage AA Watercraft Liability, Policy No.

076984013, provides in relevant part:

              Losses We Cover:
              We will pay all sums arising from an accidental loss which an insured
              person becomes legally obligated to pay as damages because of bodily
              injury or property damage resulting from the ownership, maintenance, or
              use of covered watercraft, boat equipment or boat trailers.

       33.    The Boatowners Policy, Policy No. 076984013, Amendatory Endorsement

AU1786 amends Losses We Cover in Section II – Coverage CC Watercraft Medical Payments

as follows:

              Losses We Cover
              We will pay the reasonable expenses incurred by an Insured person or
              guest(s) for necessary medical, surgical, x-ray and dental services;
              ambulance, hospital, licensed nursing and funeral services; and prosthetic
              devices, eye glasses, hearing aids, and pharmaceuticals. These expenses
              must have resulted from the ownership, maintenance or use of covered
              watercraft, boat equipment or boat trailers by an insured person.

       34.    The Boatowners Policy, Policy No. 076984013, includes the following definitions:

              1.     “You” or “Your” – means the person named on the declarations
              page as the insured and that person’s resident spouse.

              3. “Insured person” - means you and, if a resident of your household:
              a) any relative; and
              b) any dependent person in your care.

              Under Watercraft Liability coverage and the Watercraft Medical
              Payments coverage, “Insured person” also means:




COMPLAINT FOR DECLARATORY JUDGMENT                                     Allstate v. Horazdovsky, et al.
Page 8 of 14                                                           Case No. 3:20-cv-00158 HRH

         Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 8 of 14
               c) any other person or organization using watercraft with your
                  permission.
               d) any other person or organization liable for the use of watercraft by one
                  of the above Insured persons.

               4. “Boat” – means your boat described on the declarations page and its
                  permanently attached equipment.

               10.      “Non-owned watercraft” – means property of similar size and
                        type as your watercraft, used with the owner’s permission, and
                        not owned by or furnished for the regular use of an insured
                        person.

               11.      “Temporary substitute watercraft”- means property of similar
                        size and type as your watercraft, not owned by an insured
                        person or a resident of your household, while being temporarily
                        used because your watercraft:
                        a)     is being serviced or repaired; or
                        b)     has been stolen or destroyed.

               13.      “Watercraft” means:
                        a)    your watercraft;
                        b)    temporary substitute watercraft; and
                        c)    non-owned watercraft.

               14.      “Your watercraft” means:
                        a)    the boats and motors described on the declarations page;
                        and
                        b)    newly acquired watercraft.


         35.   The named insureds on the Boatowners Policy Declarations are Douglas and Betty

Barce.

         36.   Darren Barce was not a resident of the household of Douglas or Betty Barce at the

time of the accident.

         37.   Darren Barce does not qualify as an “insured person” within the meaning of the

Allstate Boatowners Policy, Policy Number 076984013.




COMPLAINT FOR DECLARATORY JUDGMENT                                      Allstate v. Horazdovsky, et al.
Page 9 of 14                                                            Case No. 3:20-cv-00158 HRH

          Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 9 of 14
       38.        The bodily injury sustained by Jennifer Horazdovsky in the accident did not result

from the ownership, maintenance, or use of covered watercraft, boat equipment or boat trailers.

       49.        The Allstate Boatowners Policy, Policy Number 076984013, is subject to

exclusions from coverage. The claims asserted against the Barce family in the underlying

Complaint are excluded from coverage pursuant to one or more of the following Policy exclusions:

                  Losses We Do Not Cover:
                  1. We do not cover any bodily injury or property damage:
                     a) which may reasonably be expected to result from the intentional or
                         criminal acts of an insured person or which are in fact intended by
                         an insured person.

       40.        The Allstate Condo Policy, Policy Number 087928935, provides that “Subject to

the terms, conditions and limitations of this policy, Allstate will pay damages which an insured

person becomes legally obligated to pay because of bodily injury or property damage arising

from an occurrence to which this policy applies, and is covered by this part of the policy.”

       41.        The Allstate Condo Policy, Policy Number 087928935, defines “you” and “your”

as “the person named on the Policy Declarations as the insured and that person’s resident spouse.”

The Condo Policy defines “insured person” as “you and, if a resident of your household: a) any

relative; and b) any dependent person in your care.” The named insured on the Policy Declarations

is Betty Barce.

       42.        Darren Barce and Douglas Barce were not residents of the household of Betty Barce

at the time of the accident.

       43.        Darren Barce and Douglas Barce do not qualify as an “insured person” within the

meaning of the Allstate Condo Policy, Policy Number 087928935.

       44.        The Condo Policy also defines “insured person” under Coverage X and Coverage

Y, in part, as “any person or organization legally responsible for loss caused by animals or


COMPLAINT FOR DECLARATORY JUDGMENT                                        Allstate v. Horazdovsky, et al.
Page 10 of 14                                                             Case No. 3:20-cv-00158 HRH

         Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 10 of 14
watercraft covered by this policy which are owned by an insured person.” The watercraft

involved in the accident was not owned by Barce, and was not a watercraft covered by the Condo

Policy.

          45.    Allstate Condo Policy Coverage X Family Liability Protection, Policy Number

087928935, is subject to exclusions from coverage. The claims asserted against Barce in the

underlying Complaint are excluded from coverage pursuant to one or more of the following Policy

exclusions:

          2. We do not cover any bodily injury or property damage intended by, or which
              may reasonably be expected to result from the intentional or criminal acts or
              omissions of, any insured person. This exclusion applies even if:
              a) such insured person lacks the mental capacity to govern his or her conduct;
              b) such bodily injury or property damage is of a different kind or degree
                 than that intended or reasonably expected; or
              c) such bodily injury or property damage is sustained by a different person
                 than intended or reasonably expected.
          ...

          6. We do not cover bodily injury or property damage arising out of the
             ownership, maintenance, use, occupancy, renting, loaning, entrusting, loading
             or unloading of watercraft away from an insured premises if the watercraft:
            a) has inboard or inboard-outboard motor power of more than 50 horsepower;
            b) is a sailing vessel 26 feet or more in length;
            c) is powered by one or more outboard motors with more than 25 total
                horsepower;
            d) is designated as an airboat, air cushion, or similar type of watercraft;
            e) is a personal watercraft, meaning a craft propelled by a water jet pump
                engine and designed to be operated by a person or persons sitting, standing
                or kneeling on the craft.

                 This exclusion does not apply to bodily injury to a residence employee.

          7. We do not cover bodily injury or property damage arising out of:
            a) the negligent supervision by an insured person of any person; or
            b) any liability statutorily imposed on any insured person arising from the
               ownership, maintenance, use, occupancy, renting, loaning, entrusting,
               loading or unloading of any aircraft, watercraft, motor vehicle or trailer
               which is not covered under Section II of this policy.



COMPLAINT FOR DECLARATORY JUDGMENT                                        Allstate v. Horazdovsky, et al.
Page 11 of 14                                                             Case No. 3:20-cv-00158 HRH

           Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 11 of 14
       46.     Allstate Condo Policy Coverage Y Guest Medical Protection, Policy Number

087928935, provides:

               Losses We Cover Under Coverage Y:
               Allstate will pay the reasonable expenses incurred for necessary medical,
               surgical, x-ray and dental services; ambulance, hospital, licensed nursing
               and funeral services; and prosthetic devices, eye glasses, hearing aids, and
               pharmaceuticals. These expenses must be incurred and the services
               performed within three years for the date of an occurrence causing bodily
               injury to which this policy applies, and is covered by this part of the policy.

               Each person who sustains bodily injury is entitled to this protection when
               that person is:
               1. on the insured premises with the permission of an insured person; or
               2. off the insured premises, if the bodily injury:
                   a) arises out of a condition on the insured premises or immediately
                       adjoining ways;
                   b) is caused by the activities of an insured person or a residence
                       employee;
                   c) is caused by an animal owned by or in the care of an insured
                       person; or
                   d) is sustained by a residence employee.

       47.     The bodily injuries sustained by Jennifer Horazdovsky in the accident occurred off

the insured premises and were not caused by the activities of an insured person.

       48.     Allstate Condo Policy Coverage Y Guest Medical Protection, Policy Number

087928935, is subject to exclusions from coverage. The claims asserted against Barce in the

underlying Complaint are excluded from coverage pursuant to one or more of the following Policy

exclusions:

       1. We do not cover any bodily injury or property damage intended by, or which
          may reasonably be expected to result from the intentional or criminal acts or
          omissions of, any insured person. This exclusion applies even if:
          a) such insured person lacks the mental capacity to govern his or her conduct;
          b) such bodily injury or property damage is of a different kind or degree
             than that intended or reasonably expected; or
          c) such bodily injury or property damage is sustained by a different person
             than intended or reasonably expected.



COMPLAINT FOR DECLARATORY JUDGMENT                                         Allstate v. Horazdovsky, et al.
Page 12 of 14                                                              Case No. 3:20-cv-00158 HRH

        Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 12 of 14
        6. We do not cover bodily injury arising out of the ownership, maintenance, use,
           occupancy, renting, loaning, entrusting, loading or unloading of watercraft
           away from an insured premises if the watercraft:
          has inboard or inboard-outboard motor power of more than 50 horsepower;
                 a) is a sailing vessel 26 feet or more in length;
                 b) is powered by one or more outboard motors with more than 25 total
                     horsepower;
                 c) is designated as an airboat, air cushion, or similar type of watercraft;
                 d) is a personal watercraft, meaning a craft propelled by a water jet
                     pump engine and designed to be operated by a person or persons
                     sitting, standing or kneeling on the craft.

                      This exclusion does not apply to bodily injury to a residence
                      employee.

        7. We do not cover bodily injury or property damage arising out of:
          a) the negligent supervision by an insured person of any person; or
          b) any liability statutorily imposed on any insured person arising from the
             ownership, maintenance, use, occupancy, renting, loaning, entrusting,
             loading or unloading of any aircraft, watercraft, motorized land vehicle or
             trailer which is not covered under Section II of this policy.

       49.     Allstate is entitled to a declaration that the claims asserted against Barce in the

underlying Complaint attached hereto as Exhibit 4 are not covered under the Allstate Homeowners

Policy, the Allstate Boatowners Policy, or the Allstate Condo Policy.

       50.     Allstate is entitled to a declaration that Allstate has no duty under the terms of the

Allstate Homeowners Policy, the Allstate Boatowners Policy, or the Allstate Condo Policy to

defend Barce against the claims asserted in the underlying Complaint attached hereto as Exhibit 4.

       51.     Allstate is entitled to a declaration that Allstate has no duty under the terms of the

Allstate Homeowners Policy, the Allstate Boatowners Policy, or the Allstate Condo Policy to

indemnify Barce for any sums they become legally obligated to pay Andrew Horazdovsky in the

underlying Complaint attached hereto as Exhibit 4.




COMPLAINT FOR DECLARATORY JUDGMENT                                        Allstate v. Horazdovsky, et al.
Page 13 of 14                                                             Case No. 3:20-cv-00158 HRH

        Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 13 of 14
       WHEREFORE, Plaintiff prays for relief as follows:

       1.      For judgment declaring that the claims asserted against Barce in the underlying

Complaint attached hereto as Exhibit 4 are not covered under the Allstate Homeowners Policy, the

Allstate Boatowners Policy, or the Allstate Condo Policy;

       2.      For judgment declaring that Allstate has no duty under the terms of the Allstate

Homeowners Policy, the Allstate Boatowners Policy, or the Allstate Condo Policy to defend Barce

against the claims asserted in the underlying Complaint attached hereto as Exhibit 4.

       3.      For judgment declaring that Allstate has no duty under the terms of the Allstate

Homeowners Policy, the Allstate Boatowners Policy, or the Allstate Condo Policy to indemnify

Barce for any sums they become legally obligated to pay Andrew Horazdovsky in the underlying

Complaint attached hereto as Exhibit 4.

       4.      For such other relief as the Court deems just and proper.

       DATED at Anchorage, Alaska this 29th day of June, 2020.

                                           CLAYTON & DIEMER, LLC
                                           Attorneys for Plaintiff

                                           By: /s/ Alfred Clayton, Jr.
                                           Alfred Clayton, Jr.
                                           ABA No. 9111079




COMPLAINT FOR DECLARATORY JUDGMENT                                         Allstate v. Horazdovsky, et al.
Page 14 of 14                                                              Case No. 3:20-cv-00158 HRH

        Case 3:20-cv-00158-HRH Document 1 Filed 06/29/20 Page 14 of 14
